DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21 recites a system with a tank having an inlet location, wherein the first portion is above the inlet location and the second portion is at least partially below the inlet location as well as there being a first maximum width and a second maximum width. Claims 1 and 11 teach having a second portion be partially below the inlet and also they teach a lateral dimension instead of a maximum width.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
claims 1-17 in the reply filed on 10/26/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140034584, hereinafter referred to as Marumoto.
Referring to claim 1, Marumoto teaches in figure 1 a system for dispensing a liquid (process liquid supply apparatus; abstract), comprising: 
a filter adapted to filter a liquid and to provide a filtered liquid at a liquid outlet of the filter (filter 14 allows process liquid to go through filter unit; abstract); and 
a tank comprising a liquid inlet coupled to the liquid outlet of the filter via a first pipe (trap 15 connected to outlet of filter by line 216), wherein 
the tank comprises an upper portion having a first lateral dimension and a lower portion having a second lateral dimension less than the first lateral dimension (see the upper portion of the trap 15 above the inlet of 216 to be considered the upper portion, and there is a narrow portion at the very bottom that is narrower than the walls which will be considered a lower portion having a lesser lateral dimension than the upper portion’s lateral dimension), and 
the upper portion of the tank is above the liquid inlet of the tank (the portion above 216 is considered the upper portion of the tank).

Referring to claim 3, Marumoto teaches in figure 1 the liquid inlet of the tank extends through a sidewall of the tank (the line 216 extends into the side of trap 15).
Referring to claim 4, Marumoto teaches in figure 1 the first pipe comprises a first portion coupled to the liquid outlet of the filter and a second portion coupled to the liquid inlet of the tank, the second portion of the first pipe is oriented at an angle less than 90 degrees with respect to a horizontally-oriented axis of the tank (angle appears to be 0 with respect to the horizontal oriented axis as it is a straight line).  
Referring to claim 6, Marumoto teaches the tank further comprises a gas outlet for venting bubbles accumulated in the upper portion into an atmosphere external to the tank (bubbles and foreign substances in the filter unit and trap are discharged from the drain pipe 21; [0044]).  
Referring to claim 8, Marumoto teaches the tank further comprises a liquid outlet for flowing the filtered liquid out of the tank (This process is for sending a liquid from a nozzle to a substrate as taught in [0003]. [0010] 
Referring to claim 9, Marumoto teaches the liquid outlet is at a bottom of the tank (line 219 can be considered the bottom section of the trap).  
Referring to claim 10, Marumoto teaches a dispensing pump coupled to the liquid outlet of the tank via a third pipe (either pipe 220 or 219 goes to pump 16, and the pump sends liquid to the nozzle 61).

Claim(s) 1-4, 6, 8-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140260963, hereinafter referred to as Wang.
Referring to claim 1, Wang teaches a system for dispensing a liquid (dispensing system that removes gas bubbles from liquid; abstract), comprising: 
a filter adapted to filter a liquid and to provide a filtered liquid at a liquid outlet of the filter (filter 120 removing at least one of contaminant or gas bubbles from liquid photoresist; abstract); and 
a tank comprising a liquid inlet coupled to the liquid outlet of the filter via a first pipe (trap 130 connected to the filter via 125), wherein 
the tank comprises an upper portion having a first lateral dimension and a lower portion having a second lateral dimension less than the first 
the upper portion of the tank is above the liquid inlet of the tank (the upper portion can be considered everything above the inlet 133 into the trap).
Referring to claim 2, Wang teaches the upper portion has a circular, a semi- circular, or a half elliptical shape in cross-section ([0017] teaches the top portion can be conical).
Referring to claim 3, Wang teaches the liquid inlet of the tank extends through a sidewall of the tank (liquid inlet 125 extends through the sidewall of 130).  
Referring to claim 4, Wang teaches the first pipe comprises a first portion coupled to the liquid outlet of the filter and a second portion coupled to the liquid inlet of the tank, the second portion of the first pipe is oriented at an angle less than 90 degrees with respect to a horizontally-oriented axis of the tank (see first portion 122 and second portion 125, 125 is angled to be less than 90 degrees from the horizontal axis of the tank).  
Referring to claim 6, Wang teaches the tank further comprises a gas outlet for venting bubbles accumulated in the upper portion into an atmosphere external to the tank (trap drain at the top).

Referring to claim 9, Wang teaches the liquid outlet is at a bottom of the tank (see the line attached to valve 164 that leads to the bottom of the trap).  
Referring to claim 10, Wang teaches a dispensing pump coupled to the liquid outlet of the tank via a third pipe (dispensing pump 110 is coupled to the liquid outlet of the tank by valve 164).  
Referring to claim 11, Wang teaches a system (dispensing system that removes gas bubbles from liquid; abstract), comprising: 
a filter configured to filter a liquid before dispensing (filter 120 removing at least one of contaminant or gas bubbles from liquid photoresist; abstract); 
a dispensing pump configured to dispense the filtered liquid (pump 110); 
a tank between the filter and the dispensing pump (trap 130 connected to the filter via 125), wherein 

the second portion is below the first portion (second portion can be considered 132); 
a first pipe coupling the filter to the tank and configured to carry the filtered liquid into the tank, wherein the first pipe comprises a sloped portion oriented at an acute angle with respect to a horizontally-oriented axis of the tank (see sloped portion 125 being angled to be less than 90 degrees from the horizontal axis of the tank); and 
a second pipe coupled to the tank and configured to vent bubbles in the tank to an atmosphere external to the tank (trap drain).  
Referring to claim 12, Wang teaches the upper portion has a circular, a semi- circular, or a half elliptical shape in cross-section ([0017] teaches the top portion can be conical).
Referring to claim 13, Wang teaches the second pipe has a diameter less than the lateral dimension of the second portion of the tank (the black arrow of trap drain appears to be less than the lateral dimension of the decreasing section of the second portion of the tank near 132).

Referring to claim 16, Wang teaches a storage container coupled to the buffer tank, wherein the storage container is configured to supply the liquid from the storage container to the buffer tank (bottle 182 in figure 2).  
Referring to claim 17, Wang teaches a discharge nozzle configured to dispense the filtered liquid to a substrate (COT module 190 applies the photoresist to a surface of a semiconductor substrate; [0027]), wherein the dispensing pump is configured to dispense the filtered liquid to the discharge nozzle (pump 110 leads to the COT module 190 as seen in figures 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto.
Referring to claim 2, if Marumoto does not explicitly teach the upper portion has a circular, a semi- circular, or a half elliptical shape in cross-section, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal cross section such as circular, semi circular, or half elliptical. The court held that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 5, Marumoto does not explicitly teach the second portion of the first pipe is oriented at an angle about 20 degrees with respect to the horizontally-oriented axis of the tank. 
It would have been obvious to one or ordinary skill before the effective filing date of the invention to orient the pipe angle to be an optimal angle such as 20 degrees with respect to the horizontally oriented axis of 
	Referring to claim 7, Marumoto teaches a second pipe coupled to the gas outlet of the tank (see 218 leading towards 21 from the top of trap 15). 
Marumoto does not explicitly teach wherein the second pipe has a diameter greater than about 1/8 inch and less than about 1/2 inch.  
It would have been obvious to one or ordinary skill before the effective filing date of the invention to have the gas outlet pipe at an optimal diameter since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Referring to claim 5, Wang does not explicitly teach the second portion of the first pipe is oriented at an angle about 20 degrees with respect to the horizontally-oriented axis of the tank. 
It would have been obvious to one or ordinary skill before the effective filing date of the invention to orient the pipe angle to be an optimal angle such as 20 degrees with respect to the horizontally oriented axis of 
	Referring to claims 7 and 14, Wang teaches a second pipe coupled to the gas outlet of the tank (see black arrow leading to trap drain on top of the trap). 
Wang does not explicitly teach wherein the second pipe has a diameter greater than about 1/8 inch and less than about 1/2 inch. 
It would have been obvious to one or ordinary skill before the effective filing date of the invention to have the gas outlet pipe at an optimal diameter since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5527161, 3163508, 2401079, 20150092167, 20150000517.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                               04/02/2021